t c memo united_states tax_court yury liliana tribin petitioner v commissioner of internal revenue respondent docket no filed date using the bank_deposits method r determined deficiencies in federal_income_tax for p’ sec_2002 and tax years held bank_deposits representing cash receipts from p’s sister that p used to make payments on a car loan on her sister’s behalf are not includable in p’s income the remaining unexplained bank_deposits are includable in p’s taxable_income yury liliana tribin pro_se timothy l smith for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of alleged deficiencies in petitioner’s income_tax for and tax years respondent determined that petitioner is liable for federal_income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for her and tax years respectively after concessions by both respondent and petitioner the only issue remaining for decision is whether various unidentified cash deposits are includable in petitioner’s income for her and tax years findings_of_fact some of the facts have been stipulated and the stipulation of settled issues the stipulated facts and the accompanying exhibits are hereby incorporated by this reference at the time she filed her petition petitioner resided in florida petitioner was an independent_contractor of closets and closets inc during the and tax years 1unless otherwise noted all values have been rounded to the nearest whole dollar amount 2for the tax_year sec_2002 and petitioner has conceded depreciation and sec_179 i r c expense adjustments of negative dollar_figure dollar_figure and dollar_figure respectively claimed on schedules c profit or loss from business of her form sec_1040 u s individual_income_tax_return respondent has conceded that the unexplained bank_deposits for date of dollar_figure date of dollar_figure date of dollar_figure date of dollar_figure and date of dollar_figure should not be included in income closets and closets inc specialized in the redesigning of closets and paid petitioner commissions on sales of closet designs petitioner reported income on form sec_1040 u s individual_income_tax_return for the and tax years petitioner moved to the united_states only years before the tax years at issue and was raising three children on her own during the tax years at issue petitioner opened her home to a number of her relatives who periodically stayed with her for example petitioner’s ex-husband’s sister-in-law beatriz agudelo ms agudelo lived in petitioner’s home while she was pregnant because she wanted to give birth in the united_states twice during petitioner’s sister from colombia claudia tribin-mora ms tribin-mora stayed with petitioner on her second visit in november of ms tribin-mora advanced dollar_figure to petitioner sometime during february or march of ms tribin-mora decided to purchase a car since ms tribin-mora lacked a valid u s social_security_number petitioner purchased the car and obtained the loan in her own name on ms tribin- mora’s behalf as repayment of the dollar_figure advance received from ms tribin-mora petitioner made payments on the car loan until ms tribin-mora secured a job once ms tribin-mora secured employment she gave petitioner cash each month to make that month’s car loan payment and petitioner transferred the money to the automobile finance company by writing a check during the and tax years petitioner maintained two checking accounts at washington mutual bank she also maintained a checking account at dade county federal credit_union during the last part of and respondent determined that petitioner failed to maintain or submit for examination complete and adequate books and accounts of her income-producing activities for and respondent reconstructed petitioner’s income by analyzing petitioner’s bank_deposits in her three checking accounts respondent determined that petitioner had total bank_deposits of dollar_figure dollar_figure and dollar_figure for and respectively respondent then reduced those amounts by the identifiable deposits reported in income nontaxable deposits and transfers for each of and after concessions unidentified taxable deposits of dollar_figure dollar_figure and dollar_figure for the and tax years respectively remain at issue respondent issued a notice_of_deficiency on date determining alleged income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for the and tax years petitioner filed a timely petition with this court on date denying that she owes the deficiencies a trial was held on date in miami florida i burden_of_proof opinion sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 where unreported income is involved the presumption of correctness applies once the commissioner introduces some substantive evidence reflecting that the taxpayer received unreported income 181_f3d_1002 9th cir affg tcmemo_1997_97 981_f2d_350 8th cir affg in part and revg in part 96_tc_172 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary 3unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure or erroneous hardy v commissioner supra as explained below respondent has introduced sufficient evidence connecting petitioner with the unreported income consequently respondent’s determination is entitled to the presumption of correctness ii recordkeeping requirements the taxpayer must maintain adequate_records to substantiate her income and deductions sec_6001 the taxpayer shall keep such records 503_us_79 as in this case when the taxpayer fails to maintain adequate books_and_records the commissioner is authorized to use whatever method he deems appropriate to determine the existence and amount of taxpayer’s income so long as it clearly reflects income sec_446 695_f2d_145 5th cir gowni v commissioner tcmemo_2004_154 the commissioner has wide discretion in determining which method to apply and reconstruction of the taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances gowni v commissioner supra petitioner did not comply with the requirements of 4although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances as we explain below petitioner has fallen far short of satisfying the prerequisites under sec_7491 and for such a shift sec_6001 and sec_1_6001-1 income_tax regs in that she failed to maintain adequate books_and_records iii bank_deposits method of proof respondent used the bank_deposits method of proof to reconstruct petitioner’s income for and deposits in a taxpayer’s bank account are prima facie evidence of income and the taxpayer bears the burden of showing that the deposits were not taxable_income but were derived from a nontaxable source 204_f3d_1228 9th cir affg tcmemo_1998_121 the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 citing 96_tc_858 affd 959_f2d_16 2d cir after the deposits have been shown to be in the nature of income and to exceed what the taxpayer had reported as income it becomes the taxpayer’s responsibility to show that the deposits were nontaxable dodge v commissioner supra pincite most of petitioner’s unexplained deposits were small cash deposits and she provided little or no corroborating evidence that those deposits were not taxable however with respect to a series of transactions between petitioner and her sister ms tribin-mora we find that petitioner did present sufficient evidence as to the source of the deposits and that they should not be included in income at trial petitioner testified credibly that in date ms tribin-mora lent her dollar_figure with the expectation that petitioner would repay it petitioner did not introduce any documents relating to this loan or otherwise specify its terms however the date on ms tribin-mora’s visa corroborates petitioner’s testimony that ms tribin-mora entered the united_states in november of further evidence of this loan is the automobile transaction petitioner entered into on behalf of her sister in generally a taxpayer may conduct his business in whatever form he chooses and must accept the resulting tax disadvantages 308_us_473 see also 417_us_134 however the commissioner may look beyond the mere form of the transaction to determine its true substance see 293_us_465 respondent has determined that petitioner purchased the vehicle for her sister in the tax_year as stated in the notice_of_deficiency petitioner then began repaying the initial dollar_figure loan little by little by making payments on ms tribin-mora’s car when ms tribin-mora secured employment she began giving petitioner cash for the car payments the following table summarizes the loan payments petitioner made and demonstrates that certain unexplained bank_deposits closely track the checks written to the automobile finance company it shows each check date the check number the amount of the check the date of the alleged corresponding cash deposit and its amount check date check no amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash deposit date amount dollar_figure 1no deposits of this size were questioned by respondent in july august or december of therefore petitioner did not provide any explanation for the payments for those months ignoring the form of this transaction and focusing on the substance we find that by incurring indebtedness to acquire a car for her sister’s benefit petitioner was in essence lending the amount of the debt proceeds to her sister ms tribin-mora ms tribin-mora then made payments against the car loan by initial use of a portion of the dollar_figure loan she had made to petitioner in november of and later through petitioner who in turn repaid the money to the automobile finance company because petitioner was merely a conduit for the car loan and the cash payments the deposits to her account made with her sister’s funds do not constitute taxable_income to petitioner see 56_tc_925 disregarding the conduit in a two-tier loan arrangement involving a nominal borrower interposed between the lender and the entity actually using the loan proceeds we find that there is sufficient creditable evidence corroborating petitioner’s testimony that the dollar_figure deposit in was a loan from her sister and therefore not includable in petitioner’s income see 384_f2d_748 5th cir citing 366_us_213 we also find that the deposits during that correspond to the automobile finance payments were merely paid through petitioner as a conduit and do not constitute income therefore the dollar_figure of identified but still disputed taxable deposits for will be reduced by the dollar_figure loan and the dollar_figure of the remaining identified but still disputed 5in petitioner purchased another car and there is no evidence that petitioner continued to make payments for her sister on the automobile loan petitioner has not claimed that any of the unidentified deposits in was for a car loan payment taxable deposits after concessions for will be reduced by the cash deposits identified as car payments totaling dollar_figure at trial petitioner presented no evidence corroborating her minimal self-serving statements concerning the remaining unidentified deposits because she failed to keep adequate_records petitioner was forced to rely on her admittedly faulty memory to explain the multiple small cash deposits petitioner explained that she tried to remember all these but it’s impossible for me to think about where the money comes from and this comes from and try to find out although petitioner had a difficult time remembering the sources of the cash deposits she stated that it wasn’t income because this money coming from my country from my family and that some of the deposits were gifts not all some of the deposits were loans petitioner presented no documentary_evidence of the claimed additional gifts or the loans nor any circumstantial evidence similar to that concerning the dollar_figure loan and car transaction we are unpersuaded by petitioner’s vague self-serving testimony that the deposits were loans or gifts see 58_f3d_1342 8th cir 6we note that had petitioner substantiated the unidentified deposits as loans or gifts they would not be included in her taxable_income see sec_102 384_f2d_748 5th cir affg tcmemo_1993_398 schneebalg v commissioner tcmemo_1988_563 petitioner also claimed that while her ex-husband’s sister- in-law ms agudelo lived in her home she gave petitioner cash however petitioner presented no evidence corroborating the source of those deposits and ms agudelo did not testify even if petitioner’s claims are true the payments may have been for rent or rent and board and if so may still be includable in income sec_61 iv conclusion we find that the dollar_figure loan to petitioner from ms tribin- mora made in and the cash deposits totaling dollar_figure in corresponding to the payments made by petitioner on behalf of ms tribin-mora are not includable in petitioner’s income the remaining still-disputed and unexplained bank_deposits identified by respondent are includable in petitioner’s taxable_income 7we note that ‘arithmetic precision was originally and exclusively in petitioner’s hands and she had a statutory duty to provide it h aving defaulted in her duty she cannot frustrate the commissioner’s reasonable attempts by compelling investigation and recomputation under every means of income determination nor should she be overly chagrined at the tax court’s reluctance to credit every word of her negative wails ’ 58_f3d_1342 n 8th cir quoting 884_f2d_1085 8th cir affg t c memo affg tcmemo_1993_398 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
